DETAILED ACTION
Claims 1-20 are pending in the application. 



Notice of Pre-AIA  or AIA  Status
2.  	The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.  	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, and 20 of U.S. Patent No. 11,012,660 B2 in view of Milinusic et al US 7,242,295 B2. U.S. Patent No. 11,012,660 B2 (herein after will be referred to as Patent ‘660) teaches all the limitations as recited except, “wherein the level of activity comprises at least a sound level within the monitored space” within independent claim 1, 11, and 20. However, Milinusic discloses a security data management system comprising a sensor device 110, which can be a audio sensor for measuring sound (Milinusic, fig. 3, sensor device 110, see associated written description, also see col. 4 line 63 through col. 5 line 48). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the invention was made, to combine the teachings of Patent ‘660 in view of Milinusic, as a whole, by incorporating the sensor device 110 as disclosed by Milinusic, into the surveillance/security system as disclosed by Patent ‘660, because doing so would provide a more efficient way of detecting sound/audible levels within a space, thus enhancing the overall effectiveness of the surveillance/security system. 


          Instant application                                       Patent ‘660
1
1
2
1
3
2
4
3
5
4
6
5
7
6
8
7
9
8
10
9
11
11
12
11
13
12
14
13
15
14
16
15
17
16
18
17
19
18
20
20




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.  	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.  	Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milinusic et al (US 7,242,295 B1) and Russell et al (US 2005/0271251 A1), in further view of Shu et al (US 2006/0078047 A1). 

  	As per claim 1, Milinusic discloses a system (fig. 3, surveillance system 100) comprising: 
  	a storage device (fig. 3, data unit 220, col. 14 lines 49-51): and 
  	a controller (fig. 3, data unit 220, processing module 321) configured to: 
  	receive video data of a monitored space wherein the level of activity comprises at least a sound level  (col. 14 lines 65 – col. 15 lines 9, also see col. 4 line 63 through col. 5 line 48 as pertaining to audio (i.e. sound) sensor, fig. 3, sensor device 110) 

  	Milinusic fails to teach store the programme element in the storage device only in response to the programme element meeting the criteria. However, Russell discloses a method for managing video data storage in a video surveillance system comprising a data storage management process 400 wherein data storage management rules are updated based on storing data given specific conditions for example, only a single frame is recorded based on object detection positively identified (i.e. criteria), Russell, figs. 4a and 4b, data storage management process 400 and 450, see associated written description, also para 0105). 

  	Therefore, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to combine the teachings of Milinusic in view of Russell, as a whole, by incorporating the data storage management process as disclosed by Russell, into the surveillance system as disclosed by Milinusic, because doing so would provide a more efficient way of managing/storing pertinent video data, thus decreasing the amount of video data otherwise being stored in the surveillance database. 

   	Milinusic in view of Russell, as a whole, fails to teach generation of a classification code representing a level of activity, wherein the video data comprises a plurality of programme elements, each programme element associated with a classification code representing a level of activity in the monitored space. However, Shu discloses a video surveillance system comprising an instant alert management service 1010 which generates video clips from video data captured of a condition, and based on the alert, a video clip is generated and labeled (i.e. classification code) for retrieval of video clip related to said condition (Shu, figs. 2 and 30-36, video surveillance system 200, instant alert management service 1010, browser page 1090, para 0176, 0177 and 0184). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Milinusic and Russell, in further view of Shu, as a whole, by incorporating the ability to retrieve video data clips based on video data captured and generating a label (i.e. classification code) as disclosed by Shu, into the video surveillance system as disclosed Milinusic and Russell, because doing so would provide a more efficient way of retrieving video clips, thus being able to search through vast amounts of video data recorded. 

    	As per claim 2, the combined teachings of Milinusic and Russell, in further view of Shu, as a whole, further discloses the system of claim 1, wherein the controller is configured to compare, for each programme element of the plurality of programme elements, the classification code corresponding to the programme element with the criteria (Russell discloses a method for managing video data storage in a video surveillance system comprising a data storage management process 400 wherein data storage management rules are updated based on storing data given specific conditions for example, only a single frame is recorded based on object detection positively identified (i.e. criteria), Russell, figs. 4a and 4b, data storage management process 400 and 450, see associated written description, also para 0105).

  	As per claim 3, the combined teachings of Milinusic and Russell, in further view of Shu, as a whole, further discloses the system of Claim 1, wherein the criteria comprises a predetermined level of activity (Shu, figs. 30, 32, 34 and 35, instant alert management service 1010, definition of alerts are specified based on a level of activity, para 0180-0182). 

  	As per claim 4, the system of Claim 1, wherein the the classification code representing a period of activity within the monitored space that is above a calculated average level of activity.

  	Milinusic fails to teach the limitations as recited above in claim 4. However, Russell discloses a method for managing video data storage in a video surveillance system, wherein the video data is to be deleted based on an assessment rule such as no activity taken place (i.e. below a calculated average level) versus activity taken place (i.e. above a calculated average level of activity), furthermore it also should be noted that video can be deleted based on the user and his/her particular instructions (Russell, para 0072, para 0093). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the teachings of Milinusic and Russell, in further view of Shu, as a whole, by incorporating the ability to delete video data based upon low/high activity as disclosed by Russell, into the surveillance system as taught by Milinusic and Shu, because doing so would provide a more efficient way of saving storage, thus reducing the amount of storage needed to sort through relevant video data.

  	As per claim 5, the combined teachings of Milinusic and Russell, in further view of Shu, as a whole, further discloses the system of Claim 1, wherein each classification code is based on a plurality of samples of sensor data obtained by a sensor during a time period of capture of the programme element (Shu, figs. 30 and 36 instant alert management service 1010, browser page 1090, para 0183 and 0184).

  	As per claim 6, the combined teachings of Milinusic and Russell, in further view of Shu, as a whole, further discloses the system of Claim 1, wherein each classification code represents a value on a scale extending from a low value to a high value, wherein the scale represents relative activity within the monitored space (Shu, figs. 30, 34, 35, and 38, instant alert management service 1010, para 0180-0182). 

  	As per claim 7, the combined teachings of Milinusic and Russell, in further view of Shu, as a whole, further discloses the system of Claim 1, wherein each classification code represents a value on a non-binary monitored activity scale extending from a low activity value to a high activity value (Shu, fig. 30 and 36, instant alert management service 1010, browser 1090, each label of video clip is non binary representing a level of activity within a space, para 0183 and 0184). 

   	As per claim 8, the system of Claim 1, further comprising a buffer configured to store the received video data.

  	Russell discloses a multi-camera video processing pipeline architecture comprising of buffers wherein video data may be stored a retrieved (Russell, fig. 1, multi-camera video processing pipeline, buffers, para 0044). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the teachings of Milinusic and Russell, in further view of Shu, as a whole, by incorporating the buffers as taught by Russell, into the surveillance system as taught by Milinusic and Russell because doing so would provide a more efficient way of saving video data, thus being able to retrieve video data easily and effectively. 

  	As per claim 9, the combined teachings of Milinusic and Russell, in further view of Shu, as a whole, further discloses the system of Claim 1, further comprising a plurality of buffers configured to store different received programme elements (Russell, fig. 1, multi-camera video processing pipeline, buffers, para 0044, 0046, and 0047).

   	As per claim 10, the combined teachings of Milinusic and Russell, in further view of Shu, as a whole, further discloses the system of Claim 1, wherein the controller (Milinusic, fig. 3, data unit 220, communications module 320) is further configured to: 
  	receive the video data from a camera (Milinusic, fig. 3, sensor device 110): 
   	receive sensor data from a sensor (Milinusic, fig. 3, sensor device 110 and sensor unit 210); 
  	define the plurality of programme elements in the video data (Shu, fig. 36, browser 1090, para 0183 and 0184): and 
  	associate a classification code with each programme element based on the sensor data (Shu, fig. 30 and 36, instant alert management service 1010 and browser 1090, label (i.e. classification code) is associated with each video clip based on the sensor data, para 0183 and 0184). 

   	Claims 11-19 are the method claims corresponding to system claims 1-9 and are rejected based on the same reasoning/rationale. Claim 20 is a system claim which is also rejected based on claim 1. 

  	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698